



NOTE AND WARRANT PURCHASE


AGREEMENT




Dated as of March 29, 2007




by and among




INTERLINK GLOBAL CORP.


and
 

 
THE PURCHASERS LISTED ON EXHIBIT A





--------------------------------------------------------------------------------




NOTE AND WARRANT PURCHASE AGREEMENT


This NOTE AND WARRANT PURCHASE AGREEMENT dated as of March 29, 2007 (this
“Agreement”) by and among Interlink Global Corp., a Nevada corporation (the
“Company”), and each of the purchasers of the Series D Senior Secured
Convertible Promissory Notes of the Company whose names are set forth on Exhibit
A attached hereto (each a “Purchaser” and collectively, the “Purchasers”).


The parties hereto agree as follows:


 
ARTICLE I
  
PURCHASE AND SALE OF NOTES AND WARRANTS


Section 1.1  Purchase and Sale of Notes and Warrants. 


(a)  Upon the following terms and conditions, the Company shall issue and sell
to the Purchasers, and the Purchasers shall purchase from the Company, (i)
Series D 12% Senior Secured Convertible Promissory Notes in the aggregate
principal amount of $2,250,000, convertible into shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock” or “Conversion Shares”),
in substantially the form attached hereto as Exhibit B (the “Senior Secured
Notes” or “Notes”). The Company and the Purchasers are executing and delivering
this Agreement in accordance with and in reliance upon the exemption from
securities registration afforded by Section 4(2) of the U.S. Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder (the
“Securities Act”), including Regulation D (“Regulation D”), and/or upon such
other exemption from the registration requirements of the Securities Act as may
be available with respect to any or all of the investments to be made hereunder.


(b)  Upon the following terms and conditions, the Purchasers shall be issued:
 
(i) Series J Warrants, in substantially the form attached hereto as Exhibit C
(the “Series J Warrants”), to purchase a number of shares of Common Stock equal
to one hundred percent (100%) of the number of Conversion Shares issuable upon
conversion of such Purchaser’s Senior Secured Note at an exercise price per
share equal to the Warrant Price (as defined in the Series J Warrants) and a
term of Three (3) years following the date of the applicable Closing Dates, as
set forth in Section 1.2 below; and
 
(ii) Series K Warrants, in substantially the form attached hereto as Exhibit D
(the “Series K Warrants”), to purchase a number of shares of Common Stock equal
to one hundred percent (100%) of the number of Conversion Shares issuable upon
conversion of such Purchaser’s Senior Secured Note at an exercise price per
share equal to the Warrant Price (as defined in the Series K Warrants) and a
term of Five (5) years following the applicable Closing Dates, as set forth in
Section 1.2 below.
 
 
Note and Warrant Purchase Agreement
Page 2

--------------------------------------------------------------------------------


 
The number of shares of Common Stock issuable upon exercise of the Warrants
issuable to each Purchaser is set forth opposite such Purchaser’s name on
Exhibit A attached hereto.
 
Section 1.2  Purchase Price and Closing. Subject to the terms and conditions
hereof, the Company agrees to issue and sell to the Purchasers and, in
consideration of and in express reliance upon the representations, warranties,
covenants, terms and conditions of this Agreement, the Purchasers, severally but
not jointly, agree to purchase the Notes and Warrants for an aggregate purchase
price of up to $2,250,000 (the “Purchase Price”). The Notes and Warrants shall
be purchased and sold as follows:
 
(a) There shall be three separate funding milestones (“Milestones”) and related
amounts funded upon the completion of each Milestone as set forth herein, as
follows:
 


 
Milestone
Amount of Funding
Upon work being performed on the financial statements of the Company (the
“Financial Statements”) for the period ended June 30, 2006, the successful
tracing of revenue from the Company’s source documents to the profit and loss
numbers in the Financial Statements and the mutually agreed consultant’s (the
“Consultant”) determination in Consultant’s sole and absolute discretion with
respect to the financial matters related to the Milestones that the numbers in
the financial statements of the Company for the period ended June 30, 2006
appear to be accurate, true and correct - It is understood that the Consultant
needs to travel to Venezuela before this milestone can be accomplished.
One Million Five Hundred Thousand Dollars ($1,500,000) will be paid at the
Initial Closing for this Milestone as specified in this Agreement.
Upon successful completion by the Company’s financial statements of the Company
for the period ended September 30, 2006, which shall be reviewed by an
independent registered public accounting firm registered with the PCAOB, and the
audited financial statements of the Company for the fiscal year ended December
31, 2006, said accounting firm indicating that it will give its consent to the
inclusion of said audited financial statements and its opinion thereon in the
registration statement referred to in the following sentence, and the comparison
of such work by the auditors indicating numbers an audited balance sheet and
income statement that is within 10% of the same entries of the Unaudited Balance
Sheet and Income Statement of the Company for the same periods provided to
Midtown Partners & Co., LLC by the Company and attached as Exhibit J to this
document. In addition, the Company must file the Registration Statement, as
defined in the Registration Rights Agreement dated as of the date hereof and
which is attached hereto as Exhibit ***, with the Securities and Exchange
Commission (“SEC”) on or prior to July 31, 2007.
Five hundred thousand dollars ($500,000) will be paid at the Closing for this
Milestone as specified in this Agreement.

 
 
Note and Warrant Purchase Agreement
Page 3

--------------------------------------------------------------------------------


 
For the three period ending March 31, 2007, the financial statements of the
Company for such period prepared by the Company and reviewed by an independent
registered public accounting firm registered with the PCAOB must demonstrate
that the Company realized gross revenues of at least $2,800,000 and a net income
before taxes of $250,000 (exclusive of extraordinary and non-recurring
accounting related expenses  related to all periods prior to the Company’s
fiscal year ended December 31, 2006). These financials statements shall be
completed no later than July 31, 2007 for inclusion in the Registration
Statement. The internal unaudited monthly financial statements of the Company
for each month commencing on April 1, 2007 will be provided to Midtown Partners
& Co., LLC by the Company no later than 15 days after the last day each calendar
month.
Two hundred fifty thousand dollars ($250,000) will be paid at the Closing for
this Milestone as specified in this Agreement.



 
(b)  Each of the three separate closings (the “Closings”) may occur in any order
upon completion of each Milestone; provided, however, if the Company has not met
one or more of the Milestones within 12 months from the date of this Agreement,
there shall be no Closing provided for any such Milestone as set forth in the
table above. Prior to any Closing, and as a condition precedent thereto, the
Purchaser shall have given written notice to the Company that it has determined
in its sole and absolute discretion, which can be withheld for any reason, that
a Milestone has been met.
 
Note and Warrant Purchase Agreement
Page 4

--------------------------------------------------------------------------------


 
(c)  Each of the Closings shall take place within 5 business days of the
completion of each of the related Milestones (the “Closing Dates”).
 
(d)  All Financial Statements shall have been prepared in accordance with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Company as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments.


 
(e)  At each Closing, the purchase and sale of the Notes and Warrants to be
acquired by the Purchasers from the Company under this Agreement shall take
place the office of counsel for the Holders as set forth herein, at 10:00 a.m.,
New York time; provided, that all of the conditions set forth in Article IV
hereof and applicable to each Closing shall have been fulfilled or waived in
accordance herewith. Subject to the terms and conditions of this Agreement, at
each Closing the Company shall deliver or cause to be delivered to each
Purchaser (x) its Notes for the principal amount set forth opposite the name of
such Purchaser on Exhibit A hereto and (y) the Warrants to purchase such number
of shares of Common Stock as is set forth opposite the name of such Purchaser on
Exhibit A attached hereto. At each Closing, each Purchaser shall deliver its
Purchase Price by wire transfer of immediately available funds to an account
designated by the Company.
 
Section 1.3  Conversion Shares/Warrant Shares. The Company has not authorized
and has not reserved to the extent available and covenants to continue to
reserve, free of preemptive rights and other similar contractual rights of
stockholders, a number of its authorized but unissued shares of Common Stock
equal to one hundred twenty percent (120%) of: (a) the aggregate number of
shares of Common Stock to effect the conversion of the Notes and any interest
accrued and outstanding thereon, (b) exercise of the Warrants as of each Closing
Date, and (c) issuable upon the conversion of the shares of the Company’s Series
D Promisory Note and warrants in the Exchange Agreement as set forth in Exhibit
A. Since the Company does not currently have sufficient authorized and unissued
shares of common stock to meet this requirement, the Company covenants to take
all action to increase the number of authorized shares of common stock by
amending its articles of incorporation by filing the appropriate Schedule 14
with the SEC as soon as the Company is current in its financial reporting
requirements with the SEC, and when the amendment to the articles is effective,
will reserve and continue to reserve, free of preemptive rights and other
similar contractual rights of stockholders such number of shares of common stock
necessary to meet this covenant It is understood and agreed that the Schedule
14A shall cover and the amendment to the articles shall authorize sufficient
shares of common stock to meet the Company’s requirements under the Exchange
Agreement attached hereto as Exhibit A, the Company covenanting and agreeing to
enter into the Exchange Agreement with the Purchaser and exchange the shares
with Purchaser as provided therein when the amendment to the articles of
incorporation become effective. Any shares of Common Stock issuable upon
conversion of the Notes and any interest accrued and outstanding on the Notes as
well as under the Note set forth in the Share Exchange Agreement are herein
referred to as the “Conversion Shares”. Any shares of Common Stock issuable upon
exercise of the Warrants, including those specified and issued under this
Agreement and the Share Exchange Agreement (and such shares when issued) are
herein referred to as the “Warrant Shares”. The Notes, Warrants and the Warrant
Shares are sometimes collectively referred to herein as the “Securities”. 
 
Note and Warrant Purchase Agreement
Page 5

--------------------------------------------------------------------------------


 
ARTICLE II  
 
REPRESENTATIONS AND WARRANTIES
 
Section 2.1  Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchasers, as of the date hereof and each
Closing Date (except as set forth on the Schedule of Exceptions attached hereto
with each numbered Schedule corresponding to the section number herein), as
follows:
 
(a)  Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
The Company does not have any Subsidiaries (as defined in Section 2.1(g)) or own
securities of any kind in any other entity except as set forth on Schedule
2.1(g) hereto. The Company and each such Subsidiary (as defined in Section
2.1(g)) is duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary except for any
jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified will not have a Material Adverse Effect. For the purposes of this
Agreement, “Material Adverse Effect” means any material adverse effect on the
business, operations, properties, prospects, or financial condition of the
Company and its Subsidiaries and/or any condition, circumstance, or situation
that would prohibit or otherwise materially interfere with the ability of the
Company to perform any of its obligations under this Agreement in any material
respect.
 
(b)  Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform this Agreement, the Notes, the Warrants,
the Registration Rights Agreement by and among the Company and the Purchasers,
dated as of the date hereof, substantially in the form of Exhibit F attached
hereto (the “Registration Rights Agreement”), and the Irrevocable Transfer Agent
Instructions (as defined in Section 3.16 hereof) and any other agreements
delivered together with this Agreement or in connection herewith (collectively,
the “Transaction Documents”) and to issue and sell the Securities in accordance
with the terms hereof. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly and validly authorized by all
necessary corporate action, and, except as set forth on Schedule 2.1(b), no
further consent or authorization of the Company, its Board of Directors or
stockholders is required. When executed and delivered by the Company, each of
the Transaction Documents shall constitute a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application.
 
Note and Warrant Purchase Agreement
Page 6

--------------------------------------------------------------------------------


 
 
(c)  Capitalization. The authorized capital stock and the issued and outstanding
shares of capital stock of the Company as of each Closing Date is set forth on
Schedule 2.1(c) hereto. All of the outstanding shares of the Common Stock and
any other outstanding security of the Company have been duly and validly
authorized. Except as set forth in this Agreement, the Commission Documents (as
defined in Section 2.1(f)) or as set forth on Schedule 2.1(c) hereto, no shares
of Common Stock or any other security of the Company are entitled to preemptive
rights or registration rights and there are no outstanding options, warrants,
scrip, rights to subscribe to, call or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company. Furthermore, except as set forth in this Agreement and as
set forth on Schedule 2.1(c) hereto, there are no contracts, commitments,
understandings, or arrangements by which the Company is or may become bound to
issue additional shares of the capital stock of the Company or options,
securities or rights convertible into shares of capital stock of the Company.
Except for customary transfer restrictions contained in agreements entered into
by the Company in order to sell restricted securities or as provided on Schedule
2.1(c) hereto, the Company is not a party to or bound by any agreement or
understanding granting registration or anti-dilution rights to any person with
respect to any of its equity or debt securities. Except as set forth on Schedule
2.1(c), the Company is not a party to, and it has no knowledge of, any agreement
or understanding restricting the voting or transfer of any shares of the capital
stock of the Company.
 
(d)  Issuance of Securities. The Notes and the Warrants to be issued at each
Closing have been duly authorized by all necessary corporate action and, when
paid for or issued in accordance with the terms hereof, the Notes shall be
validly issued and outstanding, free and clear of all liens, encumbrances and
rights of refusal of any kind. When the Conversion Shares and Warrant Shares are
issued and paid for in accordance with the terms of this Agreement and as set
forth in the Notes and Warrants, such shares will be duly authorized by all
necessary corporate action and validly issued and outstanding, fully paid and
nonassessable, free and clear of all liens, encumbrances and rights of refusal
of any kind and the holders shall be entitled to all rights accorded to a holder
of Common Stock.
 
(e)  No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the performance by the Company of its obligations
under the Notes and the consummation by the Company of the transactions
contemplated hereby and thereby, and the issuance of the Securities as
contemplated hereby, do not and will not (i) violate or conflict with any
provision of the Company’s Articles of Incorporation (the “Articles”) or Bylaws
(the “Bylaws”), each as amended to date, or any Subsidiary’s comparable charter
documents, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries’
respective properties or assets are bound, or (iii) result in a violation of any
federal, state, local or foreign statute, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations) applicable
to the Company or any of its Subsidiaries or by which any property or asset of
the Company or any of its Subsidiaries are bound or affected, except, in all
cases, for such conflicts, defaults, terminations, amendments, acceleration,
cancellations and violations as would not, individually or in the aggregate,
have a Material Adverse Effect (other than violations pursuant to clauses (i) or
(iii) (with respect to federal and state securities laws)). Neither the Company
nor any of its Subsidiaries is required under federal, state, foreign or local
law, rule or regulation to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under the
Transaction Documents or issue and sell the Securities in accordance with the
terms hereof (other than any filings, consents and approvals which may be
required to be made by the Company under applicable state and federal securities
laws, rules or regulations or any registration provisions provided in the
Registration Rights Agreement).
 
Note and Warrant Purchase Agreement
Page 7

--------------------------------------------------------------------------------


 
(f)  Commission Documents, Financial Statements. The Common Stock of the Company
is currently listed on the Pink Sheets and will be registered pursuant to
Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) through the filing of a Form 8-A with the SEC contemporaneous
with its filing of the SB-2 registration statement with the SEC as required
under the terms of this agreement and the Registration Rights Agreement (or upon
effectiveness, whichever is legal), and the no later than 120 days from the date
of this Agreement and thereafter will continue to file all Commission Documents
on a timely basis. The Company will have filed all reports, schedules, forms,
statements and other documents required to be filed by it with the Commission
pursuant to the reporting requirements of the Exchange Act (all of the foregoing
including filings incorporated by reference therein being referred to herein as
the “Commission Documents”) and thereafter will continue to file all Commission
Documents on a timely basis.. Any filings to be made by the Company with the SEC
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. As of their respective dates, the financial statements of the
Company included in the Commission Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the Commission or other applicable rules and regulations with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Company and its Subsidiaries as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
 
Note and Warrant Purchase Agreement
Page 8

--------------------------------------------------------------------------------


 
(g)  Subsidiaries. Schedule 2.1(g) hereto sets forth each Subsidiary of the
Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of each person’s ownership of the outstanding stock or
other interests of such Subsidiary. For the purposes of this Agreement,
“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries. All of the
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued, and are fully paid and nonassessable. Except as set forth on
Schedule 2.1(g) hereto, there are no outstanding preemptive, conversion or other
rights, options, warrants or agreements granted or issued by or binding upon any
Subsidiary for the purchase or acquisition of any shares of capital stock of any
Subsidiary or any other securities convertible into, exchangeable for or
evidencing the rights to subscribe for any shares of such capital stock. Neither
the Company nor any Subsidiary is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of the
capital stock of any Subsidiary or any convertible securities, rights, warrants
or options of the type described in the preceding sentence except as set forth
on Schedule 2.1(g) hereto. Neither the Company nor any Subsidiary is party to,
nor has any knowledge of, any agreement restricting the voting or transfer of
any shares of the capital stock of any Subsidiary.
 
(h)  No Material Adverse Change. Since December 31, 2006, the Company has not
experienced or suffered any Material Adverse Effect, except as disclosed on
Schedule 2.1(h) hereto.
 
(i)  No Undisclosed Liabilities. Except as disclosed on Schedule 2.1(i) hereto,
neither the Company nor any of its Subsidiaries has incurred any liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) other than those incurred
in the ordinary course of the Company’s or its Subsidiaries respective
businesses or which, individually or in the aggregate, are not reasonably likely
to have a Material Adverse Effect. Except as disclosed on Schedule 2.1(i)
hereto, neither the Company nor any of its Subsidiaries has incurred any
Indebtedness to any third party lender.
 
(j)  No Undisclosed Events or Circumstances. Since December 31, 2006, except as
disclosed on Schedule 2.1(j) hereto, no event or circumstance has occurred or
exists with respect to the Company or its Subsidiaries or their respective
businesses, properties, prospects, operations or financial condition, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.
 
(k)  Indebtedness. Schedule 2.1(k) hereto sets forth as of the date hereof all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments. For the purposes of
this Agreement, “Indebtedness” shall mean (a) any liabilities for borrowed money
or amounts owed in excess of $100,000 (other than trade accounts payable
incurred in the ordinary course of business), (b) all guaranties, endorsements
and other contingent obligations in respect of Indebtedness of others, whether
or not the same are or should be reflected in the Company’s balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (c) the present value of any lease payments in excess of $25,000
due under leases required to be capitalized in accordance with GAAP. Neither the
Company nor any Subsidiary is in default with respect to any Indebtedness.
 
 
Note and Warrant Purchase Agreement
Page 9

--------------------------------------------------------------------------------


 
(l)  Title to Assets. Each of the Company and the Subsidiaries has good and
valid title to all of its real and personal property reflected in the Commission
Documents, free and clear of any mortgages, pledges, charges, liens, security
interests or other encumbrances, except for those indicated on Schedule 2.1(l)
hereto or such that, individually or in the aggregate, do not cause a Material
Adverse Effect. Any leases of the Company and each of its Subsidiaries are valid
and subsisting and in full force and effect.
 
(m)  Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against the Company or any
Subsidiary which questions the validity of this Agreement or any of the other
Transaction Documents or any of the transactions contemplated hereby or thereby
or any action taken or to be taken pursuant hereto or thereto. Except as set
forth in the Commission Documents or on Schedule 2.1(m) hereto, there is no
action, suit, claim, investigation, arbitration, alternate dispute resolution
proceeding or other proceeding pending or, to the knowledge of the Company,
threatened against or involving the Company, any Subsidiary or any of their
respective properties or assets, which individually or in the aggregate, would
reasonably be expected, if adversely determined, to have a Material Adverse
Effect. There are no outstanding orders, judgments, injunctions, awards or
decrees of any court, arbitrator or governmental or regulatory body against the
Company or any Subsidiary or any officers or directors of the Company or
Subsidiary in their capacities as such, which individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
(n)  Compliance with Law. The business of the Company and the Subsidiaries has
been and is presently being conducted in accordance with all applicable federal,
state and local governmental laws, rules, regulations and ordinances, except as
set forth in the Commission Documents or on Schedule 2.1(n) hereto or such that,
individually or in the aggregate, the noncompliance therewith could not
reasonably be expected to have a Material Adverse Effect. The Company and each
of its Subsidiaries have all franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of its business as now being conducted by it unless the failure to
possess such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
(o)  Taxes. The Company and each of the Subsidiaries has accurately prepared and
filed all federal, state and other tax returns required by law to be filed by
it, has paid or made provisions for the payment of all taxes shown to be due and
all additional assessments, and adequate provisions have been and are reflected
in the financial statements of the Company and the Subsidiaries for all current
taxes and other charges to which the Company or any Subsidiary is subject and
which are not currently due and payable. Except as disclosed on Schedule 2.1(o)
hereto or in the Commission Documents, none of the federal income tax returns of
the Company or any Subsidiary have been audited by the Internal Revenue Service.
The Company has no knowledge of any additional assessments, adjustments or
contingent tax liability (whether federal or state) of any nature whatsoever,
whether pending or threatened against the Company or any Subsidiary for any
period, nor of any basis for any such assessment, adjustment or contingency.
 
Note and Warrant Purchase Agreement
Page 10

--------------------------------------------------------------------------------


 
(p)  Certain Fees. Except as set forth on Schedule 2.1(p) hereto, the Company
has not employed any broker or finder or incurred any liability for any
brokerage or investment banking fees, commissions, finders’ structuring fees,
financial advisory fees or other similar fees in connection with the Transaction
Documents.
 
(q)  Disclosure. Except for the transactions contemplated by this Agreement, the
Company confirms that neither it nor any other person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that constitutes or might constitute material, nonpublic information. To the
best of the Company’s knowledge, neither this Agreement or the Schedules hereto
nor any other documents, certificates or instruments furnished to the Purchasers
by or on behalf of the Company or any Subsidiary in connection with the
transactions contemplated by this Agreement contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made herein or therein, in the light of the circumstances under which
they were made herein or therein, not misleading.
 
(r)  Operation of Business. Except as set forth on Schedule 2.1(r) hereto, the
Company and each of the Subsidiaries owns or possesses the rights to all
patents, trademarks, domain names (whether or not registered) and any patentable
improvements or copyrightable derivative works thereof, websites and
intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations which are necessary for the conduct of
its business as now conducted without any conflict with the rights of others.
 
(s)  Environmental Compliance. To the best knowledge of the Company, except as
set forth on Schedule 2.1(s) hereto or in the Commission Documents, the Company
and each of its Subsidiaries have obtained all material approvals,
authorization, certificates, consents, licenses, orders and permits or other
similar authorizations of all governmental authorities, or from any other
person, that are required under any Environmental Laws. “Environmental Laws”
shall mean all applicable laws relating to the protection of the environment
including, without limitation, all requirements pertaining to reporting,
licensing, permitting, controlling, investigating or remediating emissions,
discharges, releases or threatened releases of hazardous substances, chemical
substances, pollutants, contaminants or toxic substances, materials or wastes,
whether solid, liquid or gaseous in nature, into the air, surface water,
groundwater or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
material or wastes, whether solid, liquid or gaseous in nature. To the best of
the Company’s knowledge, the Company has all necessary governmental approvals
required under all Environmental Laws as necessary for the Company’s business or
the business of any of its subsidiaries. To the best of the Company’s knowledge,
the Company and each of its subsidiaries are also in compliance with all other
limitations, restrictions, conditions, standards, requirements, schedules and
timetables required or imposed under all Environmental Laws. Except for such
instances as would not individually or in the aggregate have a Material Adverse
Effect, there are no past or present events, conditions, circumstances,
incidents, actions or omissions relating to or in any way affecting the Company
or its Subsidiaries that violate or may violate any Environmental Law after each
Closing Date or that may give rise to any environmental liability, or otherwise
form the basis of any claim, action, demand, suit, proceeding, hearing, study or
investigation (i) under any Environmental Law, or (ii) based on or related to
the manufacture, processing, distribution, use, treatment, storage (including
without limitation underground storage tanks), disposal, transport or handling,
or the emission, discharge, release or threatened release of any hazardous
substance.
 
Note and Warrant Purchase Agreement
Page 11

--------------------------------------------------------------------------------


 
(t)  Books and Records; Internal Accounting Controls. The records and documents
of the Company and its Subsidiaries accurately reflect in all material respects
the information relating to the business of the Company and the Subsidiaries,
the location and collection of their assets, and the nature of all transactions
giving rise to the obligations or accounts receivable of the Company or any
Subsidiary. The Company and each of its Subsidiaries maintain a system of
internal accounting controls sufficient, in the judgment of the Company’s board
of directors, to provide reasonable assurance that (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate actions are taken with respect to any
differences.
 
(u)  Material Agreements. Except for the Transaction Documents (with respect to
clause (i) only), as disclosed in the Commission Documents or as set forth on
Schedule 2.1(u) hereto, or as would not be reasonably likely to have a Material
Adverse Effect, (i) the Company and each of its Subsidiaries have performed all
obligations required to be performed by them to date under any written or oral
contract, instrument, agreement, commitment, obligation, plan or arrangement,
filed or required to be filed with the Commission (the “Material Agreements”),
(ii) neither the Company nor any of its Subsidiaries has received any notice of
default under any Material Agreement and, (iii) to the best of the Company’s
knowledge, neither the Company nor any of its Subsidiaries is in default under
any Material Agreement now in effect.
 
(v)  Transactions with Affiliates. Except as set forth on Schedule 2.1(v) hereto
and in the Commission Documents, there are no loans, leases, agreements,
contracts, royalty agreements, management contracts or arrangements or other
continuing transactions between (a) the Company, any Subsidiary or any of their
respective customers or suppliers on the one hand, and (b) on the other hand,
any officer, employee, consultant or director of the Company, or any of its
Subsidiaries, or any person owning at least 5% of the outstanding capital stock
of the Company or any Subsidiary or any member of the immediate family of such
officer, employee, consultant, director or stockholder or any corporation or
other entity controlled by such officer, employee, consultant, director or
stockholder, or a member of the immediate family of such officer, employee,
consultant, director or stockholder which, in each case, is required to be
disclosed in the Commission Documents or in the Company’s most recently filed
definitive proxy statement on Schedule 14A, that is not so disclosed in the
Commission Documents or in such proxy statement.
 
Note and Warrant Purchase Agreement
Page 12

--------------------------------------------------------------------------------


 
(w)  Securities Act of 1933. Based in material part upon the representations
herein of the Purchasers, the Company has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Securities hereunder. Neither the Company nor anyone
acting on its behalf, directly or indirectly, has or will sell, offer to sell or
solicit offers to buy any of the Securities or similar securities to, or solicit
offers with respect thereto from, or enter into any negotiations relating
thereto with, any person, or has taken or will take any action so as to bring
the issuance and sale of any of the Securities under the registration provisions
of the Securities Act and applicable state securities laws, and neither the
Company nor any of its affiliates, nor any person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D under the Securities Act) in connection with the
offer or sale of any of the Securities.
 
(x)  Employees. Neither the Company nor any Subsidiary has any collective
bargaining arrangements or agreements covering any of its employees, except as
set forth on Schedule 2.1(x) hereto. Except as set forth on Schedule 2.1(x)
hereto, neither the Company nor any Subsidiary has any employment contract,
agreement regarding proprietary information, non-competition agreement,
non-solicitation agreement, confidentiality agreement, or any other similar
contract or restrictive covenant, relating to the right of any officer, employee
or consultant to be employed or engaged by the Company or such Subsidiary
required to be disclosed in the Commission Documents that is not so disclosed.
No officer, consultant or key employee of the Company or any Subsidiary whose
termination, either individually or in the aggregate, would be reasonably likely
to have a Material Adverse Effect, has terminated or, to the knowledge of the
Company, has any present intention of terminating his or her employment or
engagement with the Company or any Subsidiary.
 
(y)  Absence of Certain Developments. Except as set forth in the Commission
Documents or provided on Schedule 2.1(y) hereto, since December 31, 2006,
neither the Company nor any Subsidiary has:


(i)  issued any stock, bonds or other corporate securities or any right, options
or warrants with respect thereto;
 
(ii)  borrowed any amount in excess of $100,000 or incurred or become subject to
any other liabilities in excess of $100,000 (absolute or contingent) except
current liabilities incurred in the ordinary course of business which are
comparable in nature and amount to the current liabilities incurred in the
ordinary course of business during the comparable portion of its prior fiscal
year, as adjusted to reflect the current nature and volume of the business of
the Company and its Subsidiaries;
 
(iii)  discharged or satisfied any lien or encumbrance in excess of $100,000 or
paid any obligation or liability (absolute or contingent) in excess of $100,000,
other than current liabilities paid in the ordinary course of business;
 
Note and Warrant Purchase Agreement
Page 13

--------------------------------------------------------------------------------


 
(iv)  declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock, in each
case in excess of $50,000 individually or $100,000 in the aggregate;
 
(v)  sold, assigned or transferred any other tangible assets, or canceled any
debts or claims, in each case in excess of $100,000, except in the ordinary
course of business;
 
(vi)  sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights in excess of $100,000, or disclosed any proprietary confidential
information to any person except to customers in the ordinary course of business
or to the Purchasers or their representatives;
 
(vii)  suffered any material losses or waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of prospective business;
 
(viii)  made any changes in employee compensation except in the ordinary course
of business and consistent with past practices;
 
(ix)  made capital expenditures or commitments therefor that aggregate in excess
of $100,000;
 
(x)  entered into any material transaction, whether or not in the ordinary
course of business;
 
(xi)  made charitable contributions or pledges in excess of $10,000;
 
(xii)  suffered any material damage, destruction or casualty loss, whether or
not covered by insurance;
 
(xiii)  experienced any material problems with labor or management in connection
with the terms and conditions of their employment; or
 
(xiv)  entered into an agreement, written or otherwise, to take any of the
foregoing actions.


(z)  Public Utility Holding Company Act and Investment Company Act Status. The
Company is not a “holding company” or a “public utility company” as such terms
are defined in the Public Utility Holding Company Act of 1935, as amended. The
Company is not, and as a result of and immediately upon the Closing will not be,
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
 
Note and Warrant Purchase Agreement
Page 14

--------------------------------------------------------------------------------


 
(aa)  ERISA. No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan by the Company or any of its Subsidiaries
which is or would be materially adverse to the Company and its Subsidiaries. The
execution and delivery of this Agreement and the issuance and sale of the
Securities will not involve any transaction which is subject to the prohibitions
of Section 406 of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) or in connection with which a tax could be imposed pursuant to
Section 4975 of the Internal Revenue Code of 1986, as amended, provided that, if
any of the Purchasers, or any person or entity that owns a beneficial interest
in any of the Purchasers, is an “employee pension benefit plan” (within the
meaning of Section 3(2) of ERISA) with respect to which the Company is a “party
in interest” (within the meaning of Section 3(14) of ERISA), the requirements of
Sections 407(d)(5) and 408(e) of ERISA, if applicable, are met. As used in this
Section 2.1(aa), the term “Plan” shall mean an “employee pension benefit plan”
(as defined in Section 3 of ERISA) which is or has been established or
maintained, or to which contributions are or have been made, by the Company or
any Subsidiary or by any trade or business, whether or not incorporated, which,
together with the Company or any Subsidiary, is under common control, as
described in Section 414(b) or (c) of the Code.
 
(bb)  Independent Nature of Purchasers. The Company acknowledges that the
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under the Transaction Documents. The Company acknowledges that the
decision of each Purchaser to purchase Securities pursuant to this Agreement has
been made by such Purchaser independently of any other purchase and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its Subsidiaries which may have made or given by any other Purchaser or by any
agent or employee of any other Purchaser, and no Purchaser or any of its agents
or employees shall have any liability to any Purchaser (or any other person)
relating to or arising from any such information, materials, statements or
opinions. The Company acknowledges that nothing contained herein, or in any
Transaction Document, and no action taken by any Purchaser pursuant hereto or
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges that for reasons of
administrative convenience only, the Transaction Documents have been prepared by
counsel for one of the Purchasers and such counsel does not represent all of the
Purchasers but only such Purchaser and the other Purchasers have retained their
own individual counsel with respect to the transactions contemplated hereby. 
The Company acknowledges that it has elected to provide all Purchasers with the
same terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by the Purchasers. The Company
acknowledges that such procedure with respect to the Transaction Documents in no
way creates a presumption that the Purchasers are in any way acting in concert
or as a group with respect to the Transaction Documents or the transactions
contemplated hereby or thereby.
 
Note and Warrant Purchase Agreement
Page 15

--------------------------------------------------------------------------------


 
(cc)  No Integrated Offering. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offering of the Securities pursuant to
this Agreement to be integrated with prior offerings by the Company for purposes
of the Securities Act which would prevent the Company from selling the
Securities pursuant to Regulation D and Rule 506 thereof under the Securities
Act, or any applicable exchange-related stockholder approval provisions, nor
will the Company or any of its affiliates or subsidiaries take any action or
steps that would cause the offering of the Securities to be integrated with
other offerings. The Company does not have any registration statement pending
before the Commission or currently under the Commission’s review and except as
set forth on Schedule 2.1(cc) hereto, since February 28, 2006, the Company has
not offered or sold any of its equity securities or debt securities convertible
into shares of Common Stock.
 
(dd)  Sarbanes-Oxley Act.  The Company is in compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and the
rules and regulations promulgated thereunder, that are effective and intends to
comply with other applicable provisions of the Sarbanes-Oxley Act, and the rules
and regulations promulgated thereunder, upon the effectiveness of such
provisions.


(ee)  Dilutive Effect. The Company understands and acknowledges that its
obligation to issue Conversion Shares upon conversion of the Notes in accordance
with this Agreement and the Notes and its obligations to issue the Warrant
Shares upon the exercise of the Warrants in accordance with this Agreement and
the Warrants, is, in each case, absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interest of other
stockholders of the Company.
 
(ff)  DTC Status. Except as set forth on Schedule 2.1(ff) hereto, the Company’s
transfer agent is a participant in and the Common Stock is eligible for transfer
pursuant to the Depository Trust Company Automated Securities Transfer Program.
The name, address, telephone number, fax number, contact person and email of the
Company transfer agent is set forth on Schedule 2.1(ff) hereto.
 
(gg)  Acknowledgement Regarding Purchasers’ Trading Activity. The Company
understands and acknowledges that, one or more Purchasers may engage in hedging
activities at various times during the period that the Securities are
outstanding.
 
Section 2.2  Representations and Warranties of the Purchasers. Each of the
Purchasers hereby represents and warrants to the Company with respect solely to
itself and not with respect to any other Purchaser as follows as of the date
hereof and as of each Closing Date:
 
(a)  Organization and Standing of the Purchasers. If the Purchaser is an entity,
such Purchaser is a corporation, limited liability company or partnership duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.
 
(b)  Authorization and Power. Each Purchaser has the requisite power and
authority to enter into and perform the Transaction Documents and to purchase
the Securities being sold to it hereunder. The execution, delivery and
performance of the Transaction Documents by each Purchaser and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
necessary corporate or partnership action, and no further consent or
authorization of such Purchaser or its Board of Directors, stockholders, or
partners, as the case may be, is required. When executed and delivered by the
Purchasers, the other Transaction Documents shall constitute valid and binding
obligations of each Purchaser enforceable against such Purchaser in accordance
with their terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.
 
Note and Warrant Purchase Agreement
Page 16

--------------------------------------------------------------------------------


 
(c)  No Conflict. The execution, delivery and performance of the Transaction
Documents by the Purchaser and the consummation by the Purchaser of the
transactions contemplated thereby and hereby do not and will not (i) violate any
provision of the Purchaser’s charter or organizational documents, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Purchaser is a party or by which the Purchaser’s respective
properties or assets are bound, or (iii) result in a violation of any federal,
state, local or foreign statute, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations) applicable to the
Purchaser or by which any property or asset of the Purchaser are bound or
affected, except, in all cases, other than violations pursuant to clauses (i) or
(iii) (with respect to federal and state securities laws) above, except, for
such conflicts, defaults, terminations, amendments, acceleration, cancellations
and violations as would not, individually or in the aggregate, materially and
adversely affect the Purchaser’s ability to perform its obligations under the
Transaction Documents.
 
(d)  Acquisition for Investment. Each Purchaser is purchasing the Securities
solely for its own account and not with a view to or for sale in connection with
distribution. Each Purchaser does not have a present intention to sell any of
the Securities, nor a present arrangement (whether or not legally binding) or
intention to effect any distribution of any of the Securities to or through any
person or entity; provided, however, that by making the representations herein,
such Purchaser does not agree to hold the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with Federal and state securities laws applicable to such
disposition. Each Purchaser acknowledges that it (i) has such knowledge and
experience in financial and business matters such that Purchaser is capable of
evaluating the merits and risks of Purchaser’s investment in the Company, (ii)
is able to bear the financial risks associated with an investment in the
Securities and (iii) has been given full access to such records of the Company
and the Subsidiaries and to the officers of the Company and the Subsidiaries as
it has deemed necessary or appropriate to conduct its due diligence
investigation.
 
(e)  Rule 144. Each Purchaser understands that the Securities must be held
indefinitely unless such Securities are registered under the Securities Act or
an exemption from registration is available. Each Purchaser acknowledges that
such person is familiar with Rule 144 of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act (“Rule 144”),
and that such Purchaser has been advised that Rule 144 permits resales only
under certain circumstances. Each Purchaser understands that to the extent that
Rule 144 is not available, such Purchaser will be unable to sell any Securities
without either registration under the Securities Act or the existence of another
exemption from such registration requirement.
 
Note and Warrant Purchase Agreement
Page 17

--------------------------------------------------------------------------------


 
(f)  General. Each Purchaser understands that the Securities are being offered
and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the applicability of such exemptions and the suitability of such
Purchaser to acquire the Securities. Each Purchaser understands that no United
States federal or state agency or any government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.
Commencing on the date that the Purchasers were initially contacted regarding an
investment in the Securities, none of the Purchasers has engaged in any short
sale of the Common Stock and will not engage in any short sale of the Common
Stock prior to the consummation of the transactions contemplated by this
Agreement.
 
(g)  No General Solicitation. Each Purchaser acknowledges that the Securities
were not offered to such Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications. Each
Purchaser, in making the decision to purchase the Securities, has relied upon
independent investigation made by it and has not relied on any information or
representations made by third parties.
 
(h)  Accredited Investor. Each Purchaser is an “accredited investor” (as defined
in Rule 501 of Regulation D), and such Purchaser has such experience in business
and financial matters that it is capable of evaluating the merits and risks of
an investment in the Securities. Such Purchaser is not required to be registered
as a broker-dealer under Section 15 of the Exchange Act and such Purchaser is
not a broker-dealer. Each Purchaser acknowledges that an investment in the
Securities is speculative and involves a high degree of risk.
 
(i)  Certain Fees. Except as set forth in Schedule ***, the Purchasers have not
employed any broker or finder or incurred any liability for any brokerage or
investment banking fees, commissions, finders’ structuring fees, financial
advisory fees or other similar fees in connection with the Transaction
Documents.
 
(j)  Independent Investment. No Purchaser has agreed to act with any other
Purchaser for the purpose of acquiring, holding, voting or disposing of the
Securities purchased hereunder for purposes of Section 13(d) under the Exchange
Act, and each Purchaser is acting independently with respect to its investment
in the Securities.
 
(k)  Regulation M.  Each Purchaser has complied and will comply with Regulation
M promulgated under the Exchange Act with respect to the transactions
contemplated by this Agreement.
 
Note and Warrant Purchase Agreement
Page 18

--------------------------------------------------------------------------------


 
(L) No Investigations. No Purchaser is under active investigation by any
governmental entity, including but not limited to the Securities Exchange
Commission, nor subject to any cease and desist order issued by the Securities
Exchange Commission.
 
ARTICLE III
 
COVENANTS
 
The Company covenants with each Purchaser as follows, which covenants are for
the benefit of each Purchaser and their respective permitted assignees.
 
Section 3.1  Securities Compliance. The Company shall notify the Commission in
accordance with its rules and regulations, of the transactions contemplated by
any of the Transaction Documents and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to the
Purchasers, or their respective subsequent holders.
 
Section 3.2  Registration and Listing. The Company shall cause its Common Stock
to be registered under Sections 12(b) or 12(g) of the Exchange Act, to comply in
all respects with its reporting and filing obligations under the Exchange Act as
further set forth in Section 2.1(f), to comply with all requirements related to
any registration statement filed pursuant to this Agreement, and to not take any
action or file any document (whether or not permitted by the Securities Act or
the rules promulgated thereunder) to terminate or suspend such registration or
to terminate or suspend its reporting and filing obligations under the Exchange
Act or Securities Act, except as permitted herein. The Company will take all
action necessary to continue the listing or trading of its Common Stock on the
Pink Sheets, OTC Bulletin Board or other exchange or market on which the Common
Stock is trading. If required, the Company will promptly file the “Listing
Application” for, or in connection with, the issuance and delivery of the Shares
and the Warrant Shares. Subject to the terms of the Transaction Documents, the
Company further covenants that it will take such further action as the
Purchasers may reasonably request, all to the extent required from time to time
to enable the Purchasers to sell the Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act. Upon the request of the Purchasers, the
Company shall deliver to the Purchasers a written certification of a duly
authorized officer as to whether it has complied with such requirements.
 
Section 3.3  Inspection Rights. Provided same would not be in violation of
Regulation FD, the Company shall permit, during normal business hours and upon
reasonable request and reasonable notice, each Purchaser or any employees,
agents or representatives thereof, so long as such Purchaser shall be obligated
hereunder to purchase the Notes or shall beneficially own any Conversion Shares
or Warrant Shares, for purposes reasonably related to such Purchaser’s interests
as a stockholder, to examine the publicly available, non-confidential records
and books of account of, and visit and inspect the properties, assets,
operations and business of the Company and any Subsidiary, and to discuss the
publicly available, non-confidential affairs, finances and accounts of the
Company and any Subsidiary with any of its officers, consultants, directors, and
key employees.
 
Note and Warrant Purchase Agreement
Page 19

--------------------------------------------------------------------------------


 
Section 3.4  Compliance with Laws. The Company shall comply, and cause each
Subsidiary to comply, with all applicable laws, rules, regulations and orders,
noncompliance with which would be reasonably likely to have a Material Adverse
Effect.
 
Section 3.5  Keeping of Records and Books of Account. The Company shall keep and
cause each Subsidiary to keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Company and its Subsidiaries, and
in which, for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.
 
Section 3.6  Reporting Requirements. If the Commission ceases making the
Company’s periodic reports available via the Internet without charge, then the
Company shall furnish the following to each Purchaser so long as such Purchaser
shall be obligated hereunder to purchase the Securities or shall beneficially
own Securities:
 
(a)  Quarterly Reports filed with the Commission on Form 10-QSB as soon as
practical after the document is filed with the Commission, and in any event
within five (5) days after the document is filed with the Commission;
 
(b)  Annual Reports filed with the Commission on Form 10-KSB as soon as
practical after the document is filed with the Commission, and in any event
within five (5) days after the document is filed with the Commission; and
 
(c)  Copies of all notices, information and proxy statements in connection with
any meetings, that are, in each case, provided to holders of shares of Common
Stock, contemporaneously with the delivery of such notices or information to
such holders of Common Stock.
 
Section 3.7  Other Agreements. The Company shall not enter into any agreement in
which the terms of such agreement would restrict or impair the right or ability
to perform of the Company or any Subsidiary under any Transaction Document.
 
Note and Warrant Purchase Agreement
Page 20

--------------------------------------------------------------------------------


 
Section 3.8  Use of Proceeds. The net proceeds from the sale of the Securities
hereunder shall be used by the Company for working capital and general corporate
purposes, including, but not limited to, growth and capital initiatives,
investor and public relations, acquisitions and activities, and not to redeem
any Common Stock or securities convertible, exercisable or exchangeable into
Common Stock or to settle any outstanding litigation.


Section 3.9  Reporting Status. So long as a Purchaser beneficially owns any of
the Securities, the Company shall timely file all reports required to be filed
with the Commission pursuant to the Exchange Act, and the Company shall not
terminate its status as an issuer required to file reports under the Exchange
Act even if the Exchange Act or the rules and regulations thereunder would
permit such termination. Notwithstanding the foregoing, the Purchaser recognizes
that the Company is presently not current in its reporting requirements, but is
taking all necessary steps to become current in its reporting within 120 days
from the date of this Agreement and thereafter will continue to file all
Commission Documents on a timely basis and shall remain current thereafter.


Section 3.10  Disclosure of Transaction. The Company shall issue a press release
describing the material terms of the transactions contemplated hereby (the
“Press Release”) on the day of the Initial Closing but in no event later than
one hour after the Closing; provided, however, that if such Closing occurs after
4:00 P.M. Eastern Time on any Trading Day, the Company shall issue the Press
Release no later than 9:00 A.M. Eastern Time on the first Trading Day following
each Closing Date. In addition, the Company undertakes to file a Form 8-K not
later than the first business day after the Initial Closing Date (the “Form
8-K”) describing the material terms of the transactions contemplated hereby (and
attaching as exhibits thereto this Agreement, each form of Note, the
Registration Rights Agreement, the Security Agreement, each series of Warrant
and the Press Release) and as soon as practicable following each subsequent
Closing Date but in no event more than two (2) Trading Days following each
subsequent Closing Date, which Press Release and Form 8-K shall be subject to
prior review and comment by the Purchasers. “Trading Day” means any day during
which the principal exchange on which the Common Stock is traded shall be open
for trading.
 
Section 3.11  Disclosure of Material Information. The Company covenants and
agrees that neither it nor any other person acting on its behalf has provided or
will provide any Purchaser or its agents or counsel with any information that
the Company believes constitutes material non-public information, unless prior
thereto such Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information.  The Company understands and
confirms that each Purchaser shall be relying on the foregoing representations
in effecting transactions in securities of the Company.
 
Note and Warrant Purchase Agreement
Page 21

--------------------------------------------------------------------------------


 
Section 3.12  Pledge of Securities. The Company acknowledges that the Securities
may be pledged by a Purchaser in connection with a bona fide margin agreement or
other loan or financing arrangement that is secured by the Securities. The
pledge of Securities shall not be deemed to be a transfer, sale or assignment of
the Securities hereunder, and no Purchaser effecting a pledge of the Securities
shall be required to provide the Company with any notice thereof or otherwise
make any delivery to the Company pursuant to this Agreement or any other
Transaction Document; provided that a Purchaser and its pledgee shall be
required to comply with the provisions of Article V hereof in order to effect a
sale, transfer or assignment of Securities to such pledgee. At the Purchasers’
expense, the Company hereby agrees to execute and deliver such documentation as
a pledgee of the Securities may reasonably request in connection with a pledge
of the Securities to such pledgee by a Purchaser.
 
Section 3.13  Amendments. The Company shall not amend or waive any provision of
the Articles or Bylaws of the Company in any way that would adversely affect
exercise rights, voting rights, conversion rights, prepayment rights or
redemption rights of the holder of the Notes. 
 
Section 3.14  Distributions. So long as any Notes or Warrants remain
outstanding, the Company agrees that it shall not (i) declare or pay any
dividends or make any distributions to any holder(s) of Common Stock or (ii)
purchase or otherwise acquire for value, directly or indirectly, any Common
Stock or other equity security of the Company
 
Section 3.15  Reservation of Shares. So long as any of the Notes or Warrants
remain outstanding, the Company shall take all action necessary to at all times
have authorized and reserved for the purpose of issuance, one hundred twenty
percent (120%) of the aggregate number of shares of Common Stock needed to
provide for the issuance of the Conversion Shares and the Warrant Shares,
subject to the current lack of sufficient authorized and unissued shares of
common stock and the Company’s covenants with respect thereto set forth in
Section 1.3.
 
Note and Warrant Purchase Agreement
Page 22

--------------------------------------------------------------------------------


 
Section 3.16  Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates, registered in the name of each Purchaser or its respective
nominee(s), for the Conversion Shares and the Warrant Shares in such amounts as
specified from time to time by each Purchaser to the Company upon conversion of
the Notes or exercise of the Warrants in the form of Exhibit H attached hereto
(the “Irrevocable Transfer Agent Instructions”). Prior to registration of the
Conversion Shares and the Warrant Shares under the Securities Act, all such
certificates shall bear the restrictive legend specified in Section 5.1 of this
Agreement. The Company warrants that no instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 3.16 will be given by
the Company to its transfer agent and that the Conversion Shares and Warrant
Shares shall otherwise be freely transferable on the books and records of the
Company as and to the extent provided in this Agreement and the Registration
Rights Agreement. Nothing in this Section 3.16 shall affect in any way each
Purchaser’s obligations and agreements set forth in Section 5.1 to comply with
all applicable prospectus delivery requirements, if any, upon resale of the
Conversion Shares and the Warrant Shares. If a Purchaser provides the Company
with an opinion of counsel, in a generally acceptable form, to the effect that a
public sale, assignment or transfer of the Conversion Shares or Warrant Shares
may be made without registration under the Securities Act or the Purchaser
provides the Company with reasonable assurances that the Conversion Shares or
Warrant Shares can be sold pursuant to Rule 144 without any restriction as to
the number of securities acquired as of a particular date that can then be
immediately sold, the Company shall permit the transfer, and, in the case of the
Conversion Shares and the Warrant Shares, promptly instruct its transfer agent
to issue one or more certificates in such name and in such denominations as
specified by such Purchaser and without any restrictive legend. The Company
acknowledges that a breach by it of its obligations under this Section 3.16 will
cause irreparable harm to the Purchasers by vitiating the intent and purpose of
the transaction contemplated hereby. Accordingly, the Company acknowledges that
the remedy at law for a breach of its obligations under this Section 3.16 will
be inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 3.16, that the Purchasers shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required. 
 
Section 3.17  Disposition of Assets. So long as the Notes remain outstanding,
neither the Company nor any subsidiary shall sell, transfer or otherwise dispose
of any of its properties, assets and rights including, without limitation, its
software and intellectual property, to any person except for sales of obsolete
assets and sales to customers in the ordinary course of business or with the
prior written consent of the holders of a majority of the principal amount of
the Notes then outstanding.
 
Section 3.18  Form SB-2 Eligibility. The Company currently meets, and will take
all necessary action to continue to meet, the “registrant eligibility” and
transaction requirements set forth in the general instructions to Form SB-2
applicable to “resale” registrations on Form SB-2 during the Effectiveness
Period (as defined in the Registration Rights Agreement) and the Company shall
file all reports required to be filed by the Company with the Commission in a
timely manner so as to maintain such eligibility for the use of Form SB-2.
 
Note and Warrant Purchase Agreement
Page 23

--------------------------------------------------------------------------------


 
Section 3.19  Restrictions on Certain Issuances of Securities. So long as at
least fifty percent (50%) of the aggregate principal amount of the Notes
purchased pursuant to this Agreement remains outstanding, the Company shall not
issue any securities that rank pari passu or senior to the Notes without the
prior written consent of at least the majority of the principal amount of the
Notes outstanding at such time, except for $2,500,000 of non-convertible bank
debt of the Company with _______________ to which Investor agrees to
subordinate. So long as at least fifty percent (50%) of the aggregate principal
amount of the Notes purchased pursuant to this Agreement remains outstanding,
the Company shall not issue any other convertible securities without the prior
written consent of at least the majority of the principal amount of the Notes
outstanding at such time.
 
Section 3.20  Increase in Authorized Shares. The Company shall increase the
number of its authorized shares of Common Stock by 10,000,000 shares prior to
filing the Registration Statement.
 
Section 3.21  No Liens or Indebtedness. Other than Permitted Liens, the Company
shall not enter into, create, incur, assume or suffer to exist any liens of any
kind, on or with respect to any of its property or assets now owned or hereafter
acquired or any interest therein or any income or profits therefrom; and other
than Permitted Indebtedness, except with the prior written consent of the Agent
(as defined in the Security Agreement), the Company shall not enter into,
create, incur, assume, guarantee or suffer to exist any indebtedness for
borrowed money of any kind, including but not limited to, a guarantee, on or
with respect to any of its property or assets now owned or hereafter acquired or
any interest therein or any income or profits therefrom. As used herein,
"Permitted Indebtedness" shall mean (a) the Indebtedness existing on the
Effective Date and set forth on Schedule 2.1(i) attached hereto and (b) lease
obligations and purchase money Indebtedness of up to $100,000, in the aggregate,
incurred in connection with the acquisition of capital assets and lease
obligations with respect to newly acquired or leased assets. As used herein,
"Permitted Lien" shall mean the individual and collective reference to the
following: (a) Liens for taxes, assessments and other governmental charges or
levies not yet due or Liens for taxes, assessments and other governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves (in the good faith judgment of the management of the
Company) have been established in accordance with GAAP, (b) Liens imposed by law
which were incurred in the ordinary course of business, such as carriers',
warehousemen's and mechanics' Liens, statutory landlords' Liens, and other
similar Liens arising in the ordinary course of business, and (x) which do not
individually or in the aggregate materially detract from the value of such
property or assets or materially impair the use thereof in the operation of the
business of the Company and its consolidated Subsidiaries or (y) which are being
contested in good faith by appropriate proceedings, which proceedings have the
effect of preventing the forfeiture or sale of the property or asset subject to
such Lien and (c) Liens incurred in connection with Permitted Indebtedness under
clause (b) thereunder provided that such Liens are not secured by assets of the
Company or its Subsidiaries other than the assets so acquired or leased.
 
Note and Warrant Purchase Agreement
Page 24

--------------------------------------------------------------------------------




Section 3.22  Subsequent Financings. (a) For so long as the Notes remain
outstanding, the Company covenants and agrees to promptly notify (in no event
later than five (5) days after making or receiving an applicable offer) in
writing (a “Rights Notice”) the Purchasers of the terms and conditions of any
proposed offer or sale to, or exchange with (or other type of distribution to)
any third party (a “Subsequent Financing”), of Common Stock or any securities
convertible, exercisable or exchangeable into Common Stock, including
convertible debt securities (collectively, the “Financing Securities”). The
Rights Notice shall describe, in reasonable detail, the proposed Subsequent
Financing, the names and investment amounts of all investors participating in
the Subsequent Financing, the proposed closing date of the Subsequent Financing,
which shall be within twenty (20) calendar days from the date of the Rights
Notice, and all of the terms and conditions thereof and proposed definitive
documentation to be entered into in connection therewith. The Rights Notice
shall provide each Purchaser an option (the “Rights Option”) during the ten (10)
Trading Days following delivery of the Rights Notice (the “Option Period”) to
inform the Company whether such Purchaser will purchase up to its pro rata
portion of the securities being offered in such Subsequent Financing on the
same, absolute terms and conditions as contemplated by such Subsequent
Financing. If any Purchaser elects not to participate in such Subsequent
Financing, the other Purchasers may participate on a pro-rata basis so long as
such participation in the aggregate does not exceed the total Purchase Price
hereunder. For purposes of this Section, all references to “pro rata” means, for
any Purchaser electing to participate in such Subsequent Financing, the
percentage obtained by dividing (x) the principal amount of the Notes purchased
by such Purchaser at each Closing by (y) the total principal amount of all of
the Notes purchased by all of the participating Purchasers at each
Closing. Delivery of any Rights Notice constitutes a representation and warranty
by the Company that there are no other material terms and conditions,
arrangements, agreements or otherwise except for those disclosed in the Rights
Notice, to provide additional compensation to any party participating in any
proposed Subsequent Financing, including, but not limited to, additional
compensation based on changes in the Purchase Price or any type of reset or
adjustment of a purchase or conversion price or to issue additional securities
at any time after each Closing Date of a Subsequent Financing. If the Company
does not receive notice of exercise of the Rights Option from the Purchasers
within the Option Period, the Company shall have the right to close the
Subsequent Financing on the scheduled closing date with a third party; provided
that all of the material terms and conditions of the closing are substantially
the same as those provided to the Purchasers in the Rights Notice. If the
closing of the proposed Subsequent Financing does not occur on that date, any
closing of the contemplated Subsequent Financing or any other Subsequent
Financing shall be subject to all of the provisions of this Section 3.22(a),
including, without limitation, the delivery of a new Rights Notice. The
provisions of this Section 3.22(a) shall not apply to issuances of securities in
a Permitted Financing. 
 
Note and Warrant Purchase Agreement
Page 25

--------------------------------------------------------------------------------


 
(b) For purposes of this Agreement, a Permitted Financing (as defined
hereinafter) shall not be considered a Subsequent Financing. A “Permitted
Financing” shall mean (i) securities issued (other than for cash) in connection
with a merger, acquisition, or consolidation, (ii) securities issued pursuant to
a bona fide firm underwritten public offering of the Company’s securities, (iii)
securities issued pursuant to the conversion or exercise of convertible or
exercisable securities issued or outstanding on or prior to the date hereof or
issued pursuant to this Agreement and the Notes, (iv) the Warrant Shares, (v)
securities issued in connection with bona fide strategic license agreements or
other partnering arrangements so long as such issuances are not for the purpose
of raising capital, (vi) Common Stock issued or options to purchase Common Stock
granted or issued pursuant to the Company’s employee stock purchase plans as
they now exist and stock incentive plans as they now exist, (vii) any warrants
issued to the placement agent and its designees for the transactions
contemplated by this Agreement, and (viii) the payment of any principal and
accrued interest in shares of Common Stock pursuant to the Notes or any other
notes issued prior or concurrently with the Closing Date.


(c) So long as the Notes are outstanding, if the Company enters into any
Subsequent Financing on terms more favorable than the terms governing the Notes,
then the Purchasers in their sole discretion may exchange the Notes, valued at
their stated value, together with accrued but unpaid interest (which interest
payments shall be payable, at the sole option of the Purchasers, in cash or in
the form of the new securities to be issued in the Subsequent Financing), for
the securities issued or to be issued in the Subsequent Financing. The Company
covenants and agrees to promptly notify in writing the Purchasers of the terms
and conditions of any such proposed Subsequent Financing. 
 
ARTICLE IV
 
CONDITIONS
 
Section 4.1  Conditions Precedent to the Obligation of the Company to Close and
to Sell the Securities. The obligation hereunder of the Company to close and
issue and sell the Securities to the Purchasers at each Closing is subject to
the satisfaction or waiver, at or before each Closing of the conditions set
forth below. These conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion.
 
Note and Warrant Purchase Agreement
Page 26

--------------------------------------------------------------------------------


 
(a)  Accuracy of the Purchasers’ Representations and Warranties. The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of each Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.
 
(b)  Performance by the Purchasers. Each Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Purchasers at or prior to each Closing Date.
 
(c)  No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
(d)  Delivery of Purchase Price. The Purchase Price for the Securities shall
have been delivered to the Company on each Closing Date.
 
(e)  Delivery of Transaction Documents. The Transaction Documents shall have
been duly executed and delivered by the Purchasers to the Company.
 
Section 4.2  Conditions Precedent to the Obligation of the Purchasers to Close
and to Purchase the Securities. The obligation hereunder of the Purchasers to
purchase the Securities and consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver, at or before each Closing,
of each of the conditions set forth below and the Company reaching each of the
Milestones upon the terms and conditions as set forth in Section 1.2 above.
These conditions are for the Purchasers’ sole benefit and may be waived by the
Purchasers at any time in their sole discretion.
 
(a)  Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all material respects as of
each Closing Date, except for representations and warranties that speak as of a
particular date, which shall be true and correct in all material respects as of
such date.
 
(b)  Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to each Closing Date.
 
Note and Warrant Purchase Agreement
Page 27

--------------------------------------------------------------------------------


 
(c)  No Suspension, Etc. Trading in the Common Stock shall not have been
suspended by the Commission, Pink Sheets or the OTC Bulletin Board (except for
any suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the Initial Closing), and, at any time
prior to each Closing Date, trading in securities generally as reported by
Bloomberg Financial Markets (“Bloomberg”) shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by Bloomberg, or on the New York Stock Exchange, nor shall a
banking moratorium have been declared either by the United States or Florida
State authorities, nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity or crisis
of such magnitude in its effect on, or any material adverse change in any
financial market which, in each case, in the judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities. The Company shall
have an effective Form 211 under Rule 15(c)2-11 under the Securities Exchange
Act of 1934 on file with the NASD at all times.
 
(d)  No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
(e)  No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.
 
(f)  Opinion of Counsel. The Purchasers shall have received an opinion of
counsel to the Company, dated the date of each Closing, substantially in the
form of Exhibit I hereto, with such exceptions and limitations as shall be
reasonably acceptable to counsel to the Purchasers.
 
(g)  Notes and Warrants. At or prior to each Closing, the Company shall have
delivered to the Purchasers the Notes (in such denominations as each Purchaser
may request) and the Warrants (in such denominations as each Purchaser may
request).
 
(h)  Secretary’s Certificate. The Company shall have delivered to the Purchasers
a secretary’s certificate, dated as of each Closing Date, as to (i) the
resolutions adopted by the Board of Directors approving the transactions
contemplated hereby, (ii) the Articles, (iii) the Bylaws, each as in effect at
the Closing, and (iv) the authority and incumbency of the officers of the
Company executing the Transaction Documents and any other documents required to
be executed or delivered in connection therewith.
 
(i)  Officer’s Certificate. On each Closing Date, the Company shall have
delivered to the Purchasers a certificate signed by an executive officer on
behalf of the Company, dated as of each Closing Date, confirming the accuracy of
the Company’s representations, warranties and covenants as of such Closing Date
and confirming the compliance by the Company with the conditions precedent set
forth in paragraphs (b)-(e) and (l) of this Section 4.2 as of each Closing Date
(provided that, with respect to the matters in paragraphs (d) and (e) of this
Section 4.2, such confirmation shall be based on the knowledge of the executive
officer after due inquiry).
 
Note and Warrant Purchase Agreement
Page 28

--------------------------------------------------------------------------------


 
(j)  Registration Rights Agreement. As of each Closing Date, the Company shall
have executed and delivered the Registration Rights Agreement to each Purchaser.
 
(k)  Material Adverse Effect. No Material Adverse Effect shall have occurred.
 
(l)  Transfer Agent Instructions. The Irrevocable Transfer Agent Instructions,
in the form of Exhibit H attached hereto, shall have been delivered to the
Company’s transfer agent.
 
Section 4.3  [Intentionally Omitted]. 
 
 
ARTICLE V
CERTIFICATE LEGEND
 
Section 5.1  Legend. Each certificate representing the Securities shall be
stamped or otherwise imprinted with a legend substantially in the following form
(in addition to any legend required by applicable state securities or “blue sky”
laws):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR INTERLINK GLOBAL CORP. SHALL HAVE RECEIVED AN OPINION
OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND
UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
 
Note and Warrant Purchase Agreement
Page 29

--------------------------------------------------------------------------------


 
The Company agrees to issue or reissue certificates representing any of the
Conversion Shares and the Warrant Shares, without the legend set forth above if
at such time, prior to making any transfer of any such Conversion Shares or
Warrant Shares, such holder thereof shall give written notice to the Company
describing the manner and terms of such transfer and removal as the Company may
reasonably request. Such proposed transfer and removal will not be effected
until: (a) either (i) the Company has received an opinion of counsel reasonably
satisfactory to the Company, to the effect that the registration of the
Conversion Shares or Warrant Shares under the Securities Act is not required in
connection with such proposed transfer, (ii) a registration statement under the
Securities Act covering such proposed disposition has been filed by the Company
with the Commission and has become effective under the Securities Act, (iii) the
Company has received other evidence reasonably satisfactory to the Company that
such registration and qualification under the Securities Act and state
securities laws are not required, or (iv) the holder provides the Company with
reasonable assurances that such security can be sold pursuant to Rule 144 under
the Securities Act; and (b) either (i) the Company has received an opinion of
counsel reasonably satisfactory to the Company, to the effect that registration
or qualification under the securities or “blue sky” laws of any state is not
required in connection with such proposed disposition, (ii) compliance with
applicable state securities or “blue sky” laws has been effected, or (iii) the
holder provides the Company with reasonable assurances that a valid exemption
exists with respect thereto. The Company will respond to any such notice from a
holder within three (3) business days. In the case of any proposed transfer
under this Section 5.1, the Company will use reasonable efforts to comply with
any such applicable state securities or “blue sky” laws, but shall in no event
be required, (x) to qualify to do business in any state where it is not then
qualified, (y) to take any action that would subject it to tax or to the general
service of process in any state where it is not then subject, or (z) to comply
with state securities or “blue sky” laws of any state for which registration by
coordination is unavailable to the Company. The restrictions on transfer
contained in this Section 5.1 shall be in addition to, and not by way of
limitation of, any other restrictions on transfer contained in any other section
of this Agreement. Whenever a certificate representing the Conversion Shares or
Warrant Shares is required to be issued to a Purchaser without a legend, in lieu
of delivering physical certificates representing the Conversion Shares or
Warrant Shares, provided the Company’s transfer agent is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program, the
Company shall use its reasonable best efforts to cause its transfer agent to
electronically transmit the Conversion Shares or Warrant Shares to a Purchaser
by crediting the account of such Purchaser’s Prime Broker with DTC through its
Deposit Withdrawal Agent Commission (“DWAC”) system (to the extent not
inconsistent with any provisions of this Agreement).
 
ARTICLE VI
 
INDEMNIFICATION
 
Section 6.1  General Indemnity. The Company agrees to indemnify and hold
harmless the Purchasers (and their respective directors, officers, affiliates,
agents, successors and assigns) from and against any and all losses,
liabilities, deficiencies, costs, damages and expenses (including, without
limitation, reasonable attorneys’ fees, charges and disbursements) incurred by
the Purchasers as a result of any inaccuracy in or breach of the
representations, warranties or covenants made by the Company herein. Each
Purchaser severally but not jointly agrees to indemnify and hold harmless the
Company and its directors, officers, affiliates, agents, successors and assigns
from and against any and all losses, liabilities, deficiencies, costs, damages
and expenses (including, without limitation, reasonable attorneys’ fees, charges
and disbursements) incurred by the Company as result of any inaccuracy in or
breach of the representations, warranties or covenants made by such Purchaser
herein. The maximum aggregate liability of each Purchaser pursuant to its
indemnification obligations under this Article VI shall not exceed the portion
of the Purchase Price paid by such Purchaser hereunder.
 
Note and Warrant Purchase Agreement
Page 30

--------------------------------------------------------------------------------


 
Section 6.2  Indemnification Procedure. Any party entitled to indemnification
under this Article VI (an “indemnified party”) will give written notice to the
indemnifying party of any matter giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article VI except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice. In case any such
action, proceeding or claim is brought against an indemnified party in respect
of which indemnification is sought hereunder, the indemnifying party shall be
entitled to participate in and, unless in the reasonable judgment of the
indemnifying party a conflict of interest between it and the indemnified party
exists with respect to such action, proceeding or claim (in which case the
indemnifying party shall be responsible for the reasonable fees and expenses of
one separate counsel for the indemnified parties), to assume the defense thereof
with counsel reasonably satisfactory to the indemnified party. In the event that
the indemnifying party advises an indemnified party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the indemnified party may, at its option, defend,
settle or otherwise compromise or pay such action or claim. In any event, unless
and until the indemnifying party elects in writing to assume and does so assume
the defense of any such claim, proceeding or action, the indemnified party’s
costs and expenses arising out of the defense, settlement or compromise of any
such action, claim or proceeding shall be losses subject to indemnification
hereunder. The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party which relates to such
action or claim. The indemnifying party shall keep the indemnified party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the indemnifying party elects to defend
any such action or claim, then the indemnified party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense. The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent.
Notwithstanding anything in this Article VI to the contrary, the indemnifying
party shall not, without the indemnified party’s prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect thereof
which imposes any future obligation on the indemnified party or which does not
include, as an unconditional term thereof, the giving by the claimant or the
plaintiff to the indemnified party of a release from all liability in respect of
such claim. The indemnification obligations to defend the indemnified party
required by this Article VI shall be made by periodic payments of the amount
thereof during the course of investigation or defense, as and when bills are
received or expense, loss, damage or liability is incurred, so long as the
indemnified party shall refund such moneys if it is ultimately determined by a
court of competent jurisdiction that such party was not entitled to
indemnification. The indemnity agreements contained herein shall be in addition
to (a) any cause of action or similar rights of the indemnified party against
the indemnifying party or others, and (b) any liabilities the indemnifying party
may be subject to pursuant to the law. No indemnifying party will be liable to
the indemnified party under this Agreement to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to the indemnified
party’s breach of any of the representations, warranties or covenants made by
such party in this Agreement or in the other Transaction Documents.
 
Note and Warrant Purchase Agreement
Page 31

--------------------------------------------------------------------------------


 
ARTICLE VII
 
MISCELLANEOUS
 
Section 7.1  Fees and Expenses. Each party shall pay the fees and expenses of
its advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement; provided, however, that
the Company shall pay all actual attorneys’ fees and expenses (including
disbursements and out-of-pocket expenses) incurred by the Purchasers in
connection with (i) the preparation, negotiation, execution and delivery of the
Transaction Documents and the transactions contemplated thereunder, which
payment shall be made at Closing and shall not exceed $25,000, (plus
disbursements and out-of-pocket expenses), and (ii) any amendments,
modifications or waivers of this Agreement or any of the other Transaction
Documents. In addition, the Company shall pay all reasonable fees and expenses
incurred by the Purchasers in connection with the enforcement of this Agreement
or any of the other Transaction Documents, including, without limitation, all
reasonable attorneys’ fees and expenses.  
 
Section 7.2  Specific Performance; Consent to Jurisdiction; Venue. 
 
(a)  The Company and the Purchasers acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement or
the other Transaction Documents were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement or the other Transaction Documents
and to enforce specifically the terms and provisions hereof or thereof, this
being in addition to any other remedy to which any of them may be entitled by
law or equity.
 
Note and Warrant Purchase Agreement
Page 32

--------------------------------------------------------------------------------


 
(b)  The parties agree that venue for any dispute arising under this Agreement
will lie exclusively in the state or federal courts located in Hillsborough
County, Florida, and the parties irrevocably waive any right to raise forum non
conveniens or any other argument that Florida is not the proper venue. The
parties irrevocably consent to personal jurisdiction in the state and federal
courts of the state of Florida. The Company and each Purchaser consent to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 7.2 shall affect
or limit any right to serve process in any other manner permitted by law. The
Company and the Purchasers hereby agree that the prevailing party in any suit,
action or proceeding arising out of or relating to the Securities, this
Agreement or the other Transaction Documents, shall be entitled to reimbursement
for reasonable legal fees from the non-prevailing party. The parties hereby
waive all rights to a trial by jury.
 
Section 7.3  Entire Agreement; Amendment. This Agreement and the Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the other Transaction Documents, neither the Company nor any
Purchaser make any representation, warranty, covenant or undertaking with
respect to such matters, and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement may be waived or amended other than by a written
instrument signed by the Company and the Purchasers holding at least a majority
of the principal amount of the Notes then held by the Purchasers. Any amendment
or waiver effected in accordance with this Section 7.3 shall be binding upon
each Purchaser (and their permitted assigns) and the Company. 
 
Section 7.4  Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:
 

If to the Company:
Interlink Global Corp.

6205 Lagoon Drive, Suite 110
Miami, FL 33126
Phone: (305) 261-2007
Fax: (305) 261-2250
 
Note and Warrant Purchase Agreement
Page 33

--------------------------------------------------------------------------------



With a copy to:  
Richardson & Patel LLP

10900 Wilshire Boulevard, Suite 500
Los Angeles, California 90024
Attention: Ryan S. Hong, Esq.
Fax: (310) 208-1154



If to any Purchaser: 
At the address of such Purchaser set forth on Exhibit A to this Agreement, with
copies to Purchaser’s counsel as set forth on Exhibit A or as specified in
writing by such Purchaser with copies to:



Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Phone: (212) 930-9700
Fax: (212) 930-9725
Attn: Darrin M. Ocasio, Esq.


Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.
 
Section 7.5  Waivers. No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter. No consideration shall be offered or paid to any Purchaser to
amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents. This provision constitutes a separate
right granted to each Purchaser by the Company and shall not in any way be
construed as the Purchasers acting in concert or as a group with respect to the
purchase, disposition or voting of Securities or otherwise.
 
Section 7.6  Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
Section 7.7  Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. After the
Initial Closing, the assignment by a party to this Agreement of any rights
hereunder shall not affect the obligations of such party under this Agreement.
Subject to Section 5.1 hereof, the Purchasers may assign the Securities and its
rights under this Agreement and the other Transaction Documents and any other
rights hereto and thereto without the consent of the Company.
 
Note and Warrant Purchase Agreement
Page 34

--------------------------------------------------------------------------------


 
Section 7.8  No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
Section 7.9  Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Florida, without giving effect
to any of the conflicts of law principles which would result in the application
of the substantive law of another jurisdiction. This Agreement shall not be
interpreted or construed with any presumption against the party causing this
Agreement to be drafted.
 
Section 7.10  Survival. The representations and warranties of the Company and
the Purchasers shall survive the execution and delivery hereof and the Initial
Closing until the second anniversary of each Closing Date, except the agreements
and covenants set forth in Articles I, III, V, VI and VII of this Agreement
shall survive the execution and delivery hereof and such Closing hereunder.
 
Section 7.11  Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart. 
 
Section 7.12  Publicity. The Company agrees that it will not disclose, and will
not include in any public announcement, the names of the Purchasers without the
consent of the Purchasers, which consent shall not be unreasonably withheld or
delayed, or unless and until such disclosure is required by law, rule or
applicable regulation, including without limitation any disclosure pursuant to
the Registration Statement, and then only to the extent of such requirement. 
 
Section 7.13  Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
Note and Warrant Purchase Agreement
Page 35

--------------------------------------------------------------------------------


 
Section 7.14  Further Assurances. From and after the date of this Agreement,
upon the request of the Purchasers or the Company, the Company and each
Purchaser shall execute and deliver such instruments, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement and the other
Transaction Documents.










 
[Remainder of Page Intentionally left Blank]
 
Note and Warrant Purchase Agreement
Page 36

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties hereto have caused this Note and Warrant
Purchase Agreement to be duly executed by their respective authorized officers
as of the date first above written.



 
INTERLINK GLOBAL CORP.
                   
 
   
By:
Anastasios N. Kyriakides
 
Title:
President
       
PURCHASER:
                         
By:
     
Name:
   
Title:

 
 
Note and Warrant Purchase Agreement
Page 37

--------------------------------------------------------------------------------



EXHIBIT A
LIST OF PURCHASERS
  


 
 
Names and Addresses
of Purchasers
 
 
Investment
Amount
 
Number of
Series J
Warrants Purchased
 
Number of
Series K
Warrants Purchased
 
 
Vicis Capital Master Fund
 
$1,500,000
15,000,000
15,000,000
 

 
 
 
 
i

--------------------------------------------------------------------------------


 


EXHIBIT B
FORM OF SERIES D CONVERTIBLE PROMISSORY NOTE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Note and Warrant Purchase Agreement
Page ii

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF SERIES J WARRANT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Note and Warrant Purchase Agreement
Page iii

--------------------------------------------------------------------------------


 
 
EXHIBIT D
FORM OF SERIES K WARRANT
 
 
 
 
 
 
 
 
 
 
 
 
 
Note and Warrant Purchase Agreement
Page iv

--------------------------------------------------------------------------------


 


EXHIBIT E
FORM OF SHARE EXCHANGE AGREEMENT


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Note and Warrant Purchase Agreement
Page v

--------------------------------------------------------------------------------




EXHIBIT F
FORM OF REGISTRATION RIGHTS AGREEMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
Note and Warrant Purchase Agreement
Page vi

--------------------------------------------------------------------------------


 

 
EXHIBIT H
FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS


INTERLINK GLOBAL CORP.
 
as of March 29, 2007
 
[Name and address of Transfer Agent]
Attn: _____________


Ladies and Gentlemen:
 
Reference is made to that certain Note and Warrant Purchase Agreement (the
“Purchase Agreement”), dated as of March 29, 2007, by and among Interlink Global
Corp., a Florida corporation (the “Company”), and the purchasers named therein
(collectively, the “Purchasers”) pursuant to which the Company is issuing to the
Purchasers Series D Senior Secured Convertible Promissory Notes (the “Notes”)
and Series J and Series K Warrants (collectively, the “Warrants”) to purchase
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”). This letter shall serve as our irrevocable authorization and direction
to you (provided that you are the transfer agent of the Company at such time) to
issue shares of Common Stock upon conversion of the Notes (the “Conversion
Shares”) and exercise of the Warrants (the “Warrant Shares”) to or upon the
order of a Purchaser from time to time upon (i) surrender to you of a properly
completed and duly executed Conversion Notice or Exercise Notice, as the case
may be, in the form attached hereto as Appendix 1 and Appendix 2, respectively,
(ii) in the case of the conversion of Notes, a copy of the Note (with the
original delivered to the Company) representing the Notes being converted or, in
the case of Warrants being exercised, a copy of the Warrants (with the original
Warrants delivered to the Company) being exercised (or, in each case, an
indemnification undertaking with respect to such Notes or the Warrants in the
case of their loss, theft or destruction), and (iii) delivery of a treasury
order or other appropriate order duly executed by a duly authorized officer of
the Company. So long as you have previously received (x) written confirmation
from counsel to the Company that a registration statement covering resales of
the Conversion Shares or Warrant Shares, as applicable, has been declared
effective by the Securities and Exchange Commission (the “SEC”) under the
Securities Act of 1933, as amended (the “1933 Act”), and no subsequent notice by
the Company or its counsel of the suspension or termination of its effectiveness
and (y) a copy of such registration statement, and if the Purchaser represents
in writing that the prospectus delivery requirements have been or will be met,
the Conversion Shares or the Warrant Shares, as the case may be, were sold
pursuant to the Registration Statement, then certificates representing the
Conversion Shares and the Warrant Shares, as the case may be, shall not bear any
legend restricting transfer of the Conversion Shares and the Warrant Shares, as
the case may be, thereby and should not be subject to any stop-transfer
restriction. Provided, however, that if you have not previously received (i)
written confirmation from counsel to the Company that a registration statement
covering resales of the Conversion Shares or Warrant Shares, as applicable, has
been declared effective by the SEC under the 1933 Act, and (ii) a copy of such
registration statement, then the certificates for the Conversion Shares and the
Warrant Shares shall bear the following legend:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS, OR
INTERLINK GLOBAL CORP. SHALL HAVE RECEIVED AN OPINION OF ITS COUNSEL THAT
REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.”
 
Note and Warrant Purchase Agreement
Page vii

--------------------------------------------------------------------------------


 
 
and, provided further, that the Company may from time to time notify you to
place stop-transfer restrictions on the certificates for the Conversion Shares
and the Warrant Shares in the event a registration statement covering the
Conversion Shares and the Warrant Shares is subject to amendment for events then
current.
 
Please be advised that the Purchasers are relying upon this letter as an
inducement to enter into the Purchase Agreement and, accordingly, each Purchaser
is a third party beneficiary to these instructions.
 
Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me.
 
Very truly yours,
 
INTERLINK GLOBAL CORP.






_______________________________________
By: Anastasios N. Kyriakides
Its: President




 


 


 
ACKNOWLEDGED AND AGREED:
 
[TRANSFER AGENT]


By:
   
Name:
 
 
Title:
 
 
Date:
   

 
 
Note and Warrant Purchase Agreement
Page viii

--------------------------------------------------------------------------------


 
EXHIBIT I
FORM OF OPINION


1. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Nevada and has the requisite corporate
power to own, lease and operate its properties and assets, and to carry on its
business as presently conducted. The Company is duly qualified as a foreign
corporation to do business in the State of Florida.
 
2. The Company has the requisite corporate power and authority to enter into and
perform its obligations under the Transaction Documents and to issue the Notes,
the Warrants and the Common Stock issuable upon conversion of the Notes and
exercise of the Warrants. The execution, delivery and performance of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly and validly authorized by all
necessary corporate action and no further consent or authorization of the
Company, its Board of Directors or its stockholders is required. Each of the
Transaction Documents have been duly executed and delivered, and the Notes and
the Warrants have been duly executed, issued and delivered by the Company and
each of the Transaction Documents constitutes a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
respective terms. The Common Stock issuable upon conversion of the Notes and
exercise of the Warrants are not subject to any preemptive rights under the
Articles of Incorporation or the Bylaws.
 
3. The Notes and the Warrants have been duly authorized and, when delivered
against payment in full as provided in the Purchase Agreement, will be validly
issued, fully paid and nonassessable. The shares of Common Stock issuable upon
conversion of the Notes and exercise of the Warrants have been duly authorized
and reserved for issuance, and when delivered upon conversion or against payment
in full as provided in the Notes and the Warrants, as applicable, will be
validly issued, fully paid and nonassessable.
 
4. The execution, delivery and performance of and compliance with the terms of
the Transaction Documents and the issuance of the Notes, the Warrants and the
Common Stock issuable upon conversion of the Notes and exercise of the Warrants
do not (a) violate any provision of the Articles of Incorporation or Bylaws, (b)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
mortgage, deed of trust, indenture, note, bond, license, lease agreement,
instrument or obligation to which the Company is a party and which is set forth
on Schedule I, (c) create or impose a lien, charge or encumbrance on any
property of the Company under any agreement or any commitment which is set forth
on Schedule I to which the Company is a party or by which the Company is bound
or by which any of its respective properties or assets are bound, or (d) to our
knowledge, result in a violation of any Federal, or state statute, rule,
regulation, order, judgment, injunction or decree (including Federal securities
laws and regulations) applicable to the Company or by which any property or
asset of the Company is bound or affected, except, in all cases other than
violations pursuant to clauses (a) and (d) above, for such conflicts, default,
terminations, amendments, acceleration, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect.
 
Note and Warrant Purchase Agreement
Page ix

--------------------------------------------------------------------------------


 
 
5. No consent, approval or authorization of or designation, declaration or
filing with any governmental authority on the part of the Company is required
under Federal, state or local law, rule or regulation in connection with the
valid execution, delivery and performance of the Transaction Documents, or the
offer, sale or issuance of the Notes, the Warrants and the Common Stock issuable
upon conversion of the Notes and exercise of the Warrants other than filings as
may be required by applicable Federal and state securities laws and regulations
and any applicable stock exchange rules and regulations.
 
6. To our knowledge, there is no action, suit, claim, investigation or
proceeding pending or threatened against the Company which questions the
validity of the Purchase Agreement or the transactions contemplated thereby or
any action taken or to be taken pursuant thereto. To our knowledge, there is no
action, suit, claim, investigation or proceeding pending, or, threatened,
against or involving the Company or any of its properties or assets and which,
if adversely determined, is reasonably likely to result in a Material Adverse
Effect. To our knowledge, there are no outstanding orders, judgments,
injunctions, awards or decrees of any court, arbitrator or governmental or
regulatory body against the Company or any officers or directors of the Company
in their capacities as such.
 
7. Assuming that all of the Purchasers’ representations and warranties in the
Purchase Agreement are complete and accurate, the offer, issuance and sale of
the Notes and the Warrants and the offer, issuance and sale of the Common Stock
issuable upon conversion of the Notes and exercise of the Warrants are exempt
from the registration requirements of the Securities Act of 1933, as amended.
 
8. The Company is not, and as a result of and immediately upon Closing will not
be, an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.
 
 
Note and Warrant Purchase Agreement
Page x

--------------------------------------------------------------------------------



 
EXHIBIT J
 
UNAUDITED FINANCIAL STATEMENTS OF THE COMPANY
 
 
 
 
 
 
 
 
 
Note and Warrant Purchase Agreement
Page xi

--------------------------------------------------------------------------------


 
APPENDIX 1
 
INTERLINK GLOBAL CORP.
CONVERSION NOTICE
 
(To be Executed by the Registered Holder in order to Convert the Note)
 
The undersigned hereby irrevocably elects to convert $ ________________ of the
principal amount of the above Note No. ___ into shares of Common Stock of
INTERLINK GLOBAL CORP. (the “Maker”) according to the conditions hereof, as of
the date written below.
 
Date of Conversion _________________________________________________________
 
Applicable Conversion Price __________________________________________________
 
Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the Date of Conversion: _________________________


Signature___________________________________________________________________
 
[Name]
 
Address:__________________________________________________________________
 
_______________________________________________________________________


 
Note and Warrant Purchase Agreement
Page xii

--------------------------------------------------------------------------------




APPENDIX 2
 
FORM OF EXERCISE NOTICE
 
EXERCISE FORM
 
INTERLINK GLOBAL CORP.
 
The undersigned _______________, pursuant to the provisions of the within
Warrant, hereby elects to purchase _____ shares of Common Stock of Interlink
Global Corp. covered by the within Warrant.
 
Dated: _________________   Signature   ___________________________
Address     ___________________________ 
                    ___________________________
 
Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the date of Exercise: _________________________




ASSIGNMENT


FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the within Warrant and all rights evidenced thereby and does
irrevocably constitute and appoint _____________, attorney, to transfer the said
Warrant on the books of the within named corporation.
Dated: _________________   Signature   ___________________________
Address     ___________________________ 
                    ___________________________
 
PARTIAL ASSIGNMENT


FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the right to purchase _________ shares of Warrant Stock
evidenced by the within Warrant together with all rights therein, and does
irrevocably constitute and appoint ___________________, attorney, to transfer
that part of the said Warrant on the books of the within named corporation.
Dated: _________________   Signature   ___________________________
Address     ___________________________ 
                    ___________________________


FOR USE BY THE ISSUER ONLY:


This Warrant No. W-_____ canceled (or transferred or exchanged) this _____ day
of ___________, _____, shares of Common Stock issued therefor in the name of
_______________, Warrant No. W-_____ issued for ____ shares of Common Stock in
the name of _______________.
 
 
 
Note and Warrant Purchase Agreement
Page xiii

--------------------------------------------------------------------------------


 
 
APPENDIX 3
 
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
 
[Name and address of Transfer Agent]
Attn: ___________________________


Re: Interlink Global Corp.
 
Ladies and Gentlemen:
 
We are counsel to Interlink Global Corp., a Florida corporation (the “Company”),
and have represented the Company in connection with that certain Note and
Warrant Purchase Agreement (the “Purchase Agreement”), dated as of
_____________, 2007, by and among the Company and the purchasers named therein
(collectively, the “Purchasers”) pursuant to which the Company issued to the
Purchasers Series D Senior Secured Convertible Promissory Notes (the “Notes”)
and Series J and Series K Warrants (collectively the “Warrants”) to purchase
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”). Pursuant to the Purchase Agreement, the Company has also entered into a
Registration Rights Agreement with the Purchasers (the “Registration Rights
Agreement”), dated as of ____________, 2007, pursuant to which the Company
agreed, among other things, to register the Registrable Securities (as defined
in the Registration Rights Agreement), including the shares of Common Stock
issuable upon conversion of the Notes and exercise of the Warrants, under the
Securities Act of 1933, as amended (the “1933 Act”). In connection with the
Company’s obligations under the Registration Rights Agreement, on
________________, 2007, the Company filed a Registration Statement on Form SB-2
(File No. 333-________) (the “Registration Statement”) with the Securities and
Exchange Commission (the “SEC”) relating to the resale of the Registrable
Securities which names each of the present Purchasers as a selling stockholder
thereunder.
 
In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and accordingly, the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.
 
Very truly yours,
 
[COMPANY COUNSEL]
 
By: ________________________
 
cc: [LIST NAMES OF PURCHASERS]
 
Note and Warrant Purchase Agreement
Page xiv

--------------------------------------------------------------------------------


 
 